DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As previously set forth: Applicant’s election without traverse of Group II, waste vegetable oil, sodium hydroxide and water based drilling fluid with bentonite, in the reply filed on 7/6/20 is acknowledged.
Claims 1-5, 16-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/20.

Priority
As previously set forth: The claims have the priority date of the filing date of the instant application: 7/17/18

Response to Arguments/Amendment
Applicant argues Rosenburg states that precipitated calcium soaps can cause problems in drilling muds.  Applicant argues Rosenburg does not disclose the claimed 1 wt% wherein the composition is homogeneous because while Rosenburg does disclose the use of between 0.25 and 3 wt%, 1 wt% is not disclosed with any specificity.  Further Applicant argues via Examples that 1 wt% gives unexpected results because 2 wt% 
The Examiner disagrees.  Firstly, Applicant is required to submit data in Affidavit form.  The data should be resubmitted in affidavit form.  This data is not from the specification and thusly Applicant is arguing based on evidence that is “new matter”, e.g. you are basing arguments on data points that were not present at the time of filing.  Second, the data is not persuasive because it is not commensurate in scope with the closest prior art.  It is noted that the same end product (fatty acid soaps) are disclosed in Rosenburg and in Applicant’s invention.  Applicant has not disclosed what fatty acid is used in the Examples.  The precipitation of the fatty acid with calcium salts is known, as Applicant has already pointed out in their arguments.  E.G. Rosenburg acknowledges such.  Thus, the criticality must be shown for the breadth of “synthesized lubricant” (e.g. the fatty acids made by the methods of claim 7) for various chain length fatty acids, since Rosenburg embraces various chain lengths.  Further, since calcium is known to cause precipitation, the amount of calcium in solution is also a critical feature.  Herein, if unexpected results are found to be persuasive, Applicant will also need to claim the amount of calcium salt therein.  Applicant’s data should vary the amount of salt, the amount of fatty acid and the type of fatty acid and show what salt amounts, fatty acid species and amounts thereof result in the supposed unexpected results.  Rosenburg recognizes the calcium salt greasing out due to high calcium concentrations (Column 1 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-11, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 3048538) in view of Sutterlin (US 9546342) and Trent (US 2383632) as evidenced by US 2013/0236520, US 2009/0293665 and US 4371470.
Elements of this rejection are as previously set forth, reiterated below in its entirety in italics.  Rosenberg discloses the use of 3% or less of the fatty acids (Column 1 line 21, as previously set forth), meeting the new limitations of claim 7.

Rosenberg discloses water based drilling fluid compositions (title).  The fluids comprise a lubricant such as a fatty acid having more than 8 carbon atoms and/or alkali metal soaps of those fatty acids (Column 1 lines 15-16).  They are added in amounts of 3% or less (Column 1 line 21) and though wt% or vol% is not disclosed they are presumed to be very similar since the fluid is water based.  The water based drilling fluid may comprise other additives such as bentonite (Column 2 line 9) and weighting agents (Column 2 line 16).
Rosenberg includes elements as set forth above but does not disclose how the fatty acid or fatty acid soaps are made.  Sutterlin discloses methods of treating soapstock to generate free fatty acids and/or derivatives thereof (abstract).  Sutterlin discloses that it is known to generate fatty acids from feedstocks such as vegetable oils (Column 4 lines 45-51) and the process includes saponification of such (see figures).  Therein, a base is mixed with the soapstock (e.g. the vegetable oil).  The base may be sodium hydroxide (Column 10 lines 35-44).  The reaction takes place at temperatures from room temperature to 200C (Column 11 line 48) and is exemplified to take 4 hrs (Column 25 line 45).  The result is free fatty acid and/or fatty acid soaps (see figures).  Sutterlin thusly teaches a known method for obtaining free fatty acids and/or soaps thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rosenberg the use of the saponification process of producing fatty acids and/or fatty acid soaps from vegetable oil, as taught by Sutterlin, since it is a recognized method in the art to produce the fatty acids of Rosenberg.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Such is also merely the combination of prior art elements to yield predictable results and/or choosing from a finite number of identified solutions (e.g. there are a finite number of ways to obtain fatty acids or soaps thereof) with a reasonable expectation of success.  See MPEP 2143A,E.
Rosenberg and Sutterlin include elements as set forth above.  Sutterlin discloses wherein the saponification product (box 103 in the figure) can be separated into fatty acid soaps and glycerol via water washing (Column 12 line 67) but Sutterlin does not disclose the use of a brine for said water washing.
Trent discloses processes of treating fatty glycerides.  Trent discloses the known saponification process of forming fatty acid soap and glycerine, wherein the soap is then salted out leaving glycerine in solution.  If more glycerine is to be removed successive washings may be employed (page 1 column 1 lines 5-17).  Trent’s invention includes reducing fatty acid glycerols via an alcohol to produce the fatty acid ester and glycerine (Column 2 lines 18-23).  The fatty acid ester soap is treated with brine solution to salt out the soap to form the free fatty acid layer and the glycerine layer (page 2 Column 2 line 8), and then the layers are separated.  This is akin to Sutterlin who discloses the separation of free fatty acid soap from glycerine after saponification, wherein water washing may be used.  Trent thusly discloses that using a brine to salt out the soap is also a known method of water washing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Sutterlin (and thus include in in the combination of Rosenburg and Sutterlin) the use of brine for the washing step to separate the fatty acids from glycerine, as taught by Trent, since this is another suitably known method to achieve the same end result.  Such is the combining of known methods to yield predictable results, or the simple substitution of one known element for another to obtain predictable results, or obvious to try since such would yield a reasonable expectation of success.  See MPEP 2143 I.A, IB, IE.  It is noted that though Trent is separating fatty acid esters from glycerol, one would expect the same effect (salting out) with the brine with the fatty acids of Sutterlin.
See Figure 1 of Sutterlin, after saponification (and via one of the separating steps, such as water washing of Column 12 lines 65-68), fatty acid soaps are separated from glycerol. Therein, the treating plant based material oil with a base to produce free fatty acid and glycerol is met in the saponification steps and the treating the mixture with a brine is met in the separation step of such in light of the teachings of Trent.  You can see from Sutterlin that glycerol is removed, the fatty acid soaps may further be processed to form free fatty acids.  Finally, Rosenburg discloses that free fatty acids, or, free fatty acid soaps are added to his composition (Column 1 lines 14-16) to form the water based drilling fluid.  
Though Trent is clear that saponification results in soap and glycerine and the soap can be salted out (Column 1 lines 5-15), the Examiner is including additional evidence of how common such a step is.  See US 20130236520 [0072], US 2009/0293665 [0018] and US 4371470 (albeit comparative examples, salting out comprises the use of salt such as sodium chloride Column 6 lines 5-15).  The saponification product implicitly has ‘free fatty acids’ (e.g. fatty acids or fatty acid salts called soaps) and glycerine (the same thing as glycerol), thus contacting such with brine to separate the fatty acids from glycerine meets the amended treating step of claim 7.
Thus, elements above meet the requirements of claim 7, wherein since the fluid would be mixed well in Rosenberg it can be said to be homogeneous.  Elements above also meet the requirements of claims 8-11, 15, Claim 20 is met by the bentonite set forth above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Sutterlin and Trent as evidenced by US 2013/0236520, US 2009/0293665 and US 4371470 in further view of Forest (US 2015/0144403).
Elements of this rejection are as previously set forth, amended to include the evidentiary references and reiterated below in italics.

Rosenberg, Sutterlin and Trent include elements as set forth above.  Rosenberg discloses the use of fatty acids and/or fatty acid soaps and Sutterlin discloses that these may be derived from vegetable oil.  They do not disclose deriving them from waste vegetable oil.
Forest discloses drilling fluids comprising estolide components (abstract).  The estolide is derived from a fatty acid [0071].  The fatty acid can be derived from renewable feedstocks such as plant oils (embracing the vegetable oil of Sutterlin) as well as waste and recycled fats and oils [0071].  Such would embrace the use of waste and recycled plant (e.g. vegetable) oils.  Forest thusly teaches these to be suitable for fatty acids used in drilling fluids (albeit in his invention they are further reacted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Rosenberg, Sutterlin and Trent the use of waste oils, such as waste vegetable oils, as taught by Forest, since they are recognized to be suitable sources of fatty acids for use in drilling fluids.  Further, one would recognize that there would be a cost benefit to using waste/recycled materials.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Elements above thusly meet the requirements of claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768